Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In response to Applicant's arguments filed 5/25/2022 on restriction requirement: Applicant elected Group 1 without traverse.  Therefore: the restriction is made final.  

Claims 15 – 18 and claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022. The election is made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Buck (US 2021/0029074).

Referring to Claim 1.  Buck discloses a home router (router/gateway/modem, access point, refer to par 0052, where the router received the request from the client in the home office, refer to par 0053), comprising: a hardware platform comprising a processor and a memory; a local area network (LAN) interface (must have an interface, 0126,  par 0112: LAN environment); a data store comprising rules for domain name-based services (refer to par 0031:store the classification data from the classification database on the server and store enterprise policy associated with the client, 0054); and instructions encoded within the memory to instruct the processor to: provision a certificate and key pair (refer to par 0045:  new signatures/certification with key pair/with key ID to retrieve a key, 0053) to provide domain name system (DNS) over hypertext transfer protocol secure (DoH) or DNS over transport layer security (DoT) services (refer to par 0057 and 0058); receive on the LAN interface an encrypted DNS request (refer to par 0036); decrypt the DNS request (refer to par 0036); query the data store according to the DNS request (refer to par 0039, 0040); receive a rule for the DNS request (refer to par 0054); and execute the rule (refer to par 0054, 0052).  Buck teaches the network can be any type of network environments (refer to par 0112), and it is well known a home network is defined as a group of devices that communication in close proximity, and Buck not only discloses the environment can be any network environment, Buck also suggests the communication can be over a WIFI communication (i.e., close proximity).   

Referring to Claim 2.  Buck disclosed the home router of claim 1, Buck discloses wherein executing the rule comprises dropping the request (refer to par 0030: will not receive an IP address, 0031, 0047, 0054).

Referring to Claim 3.  Buck disclosed the home router of claim 1, Buck discloses wherein executing the rule comprises serving a webpage that indicates a domain name for the request is blocked (blocked, refer to par 0047, 0046, 0054).

Referring to Claim 4.  Buck disclosed the home router of claim 1, Buck discloses wherein executing the rule comprises locating a domain name in a DNS cache (refer to par 0030, 0031, 0046, 0047, 0054). 

Referring to Claim 5.  Buck disclosed the home router of claim 1, Buck discloses wherein executing the rule comprises forwarding the DNS request (server 210 transmit the request to router 404, refer to par 0054).

Referring to Claim 6.  Buck disclosed the home router of claim 1, Buck discloses wherein executing the rule comprises looking up a local domain name (compare the stored local policy, refer to par 0030, 0031, 0046, 0047, 0054).

Referring to Claim 7.  Buck disclosed the home router of claim 1, Buck discloses wherein provisioning the certificate and key pair comprises receiving the certificate and key pair from a home router management service (router has its security component, refer to par 004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al hereinafter Buck (US 2021/0029074) in view of Jensen et al hereinafter Jensen (US 2021/0168127).  

Referring to Claim 8.  Buck disclosed the home router of claim 7,  Although Buck disclosed the invention substantially as claimed, Buck did not explicitly disclosing” wherein the home router is further to receive a fully qualified domain name (FQDN) from the home router management service”. 
 Jensen, in analogous art, discloses wherein the home router is further to receive a fully qualified domain name (FQDN) from the home router management service (refer to par 0020 and 0021, 0022).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Buck and Jensen because Jensen’s teaching would allow a secure and easy way to manage and establish the services connections.  

Referring to Claim 9. Buck and Jensen disclosed the home router of claim 8, Jensen discloses wherein the FQDN is derived at least in part from an internet protocol (IP) address of the home router (FQDN derived from the IP address of the gateway, refer to par 0048). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Buck and Jensen because Jensen’s teaching would allow a secure and easy way to manage and establish the services connections.  
.
Referring to Claim 10.  Buck and Jensen disclosed the home router of claim 9, Buck discloses wherein the IP address is an internet protocol version 6 (IPv6) address (refer to par 0071 and Jensen, refer to par 0055).

Referring to Claim 11.  Buck and Jensen disclosed the home router of claim 8, Jensen discloses wherein the FQDN includes a user- selected subdomain (refer to par 0056, 0057).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Buck and Jensen because Jensen’s teaching would allow a secure and easy way to manage and establish the services connections.  

Referring to Claim 13.  Buck and Jensen disclosed the home router of claim 1, Jensen discloses wherein the home router further includes an automatic certificate management environment (ACME) client to receive a certificate from a certificate authority (CA) (refer to par 0049).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Buck and Jensen because Jensen’s teaching would allow a secure and easy way to manage and establish the services connections.  

Referring to Claim 14.  Buck and Jensen disclosed the home router of claim 13, Buck discloses wherein the certificate is an IP address- based certificate (refer to par 0053).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al hereinafter Buck (US 2021/0029074) in view of Bracken et al hereinafter Bracken (US 20180062855)

Referring to Claim 12.  Buck disclosed the home router of claim 1, Buck did not explicitly disclose wherein the home router includes logic to generate a key pair and certificate signing request (CSR).  
Bracken, in analogous art, discloses wherein the home router includes logic to generate a key pair and certificate signing request (CSR) (refer to par 0021, 0024: router initiate the request, PKI has private key pair refer to par 0021).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Buck, Jensen and Bracken because Bracker’s teaching would allow system the flexibility to select appropriate CA (certificate authority) to process the request.    

Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447